Citation Nr: 0900811	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-40 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico

It appears that the veteran, in his December 2007 substantive 
appeal, may additionally be raising a claim of entitlement to 
an increased rating for his service-connected bilateral 
chronic otitis externa. However, this issue has not been 
previously adjudicated by the RO and is referred for further 
consideration.


FINDINGS OF FACT

1.  Right ear hearing loss was not demonstrated during 
service or for many years thereafter.

2.  The veteran's currently-diagnosed right ear hearing loss 
is not causally related to active service.

3.  Left ear hearing loss for VA purposes is not shown. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.   For VA purposes, hearing impairment 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown, only with respect to 
the veteran's right ear.  A January 2007 VA audiological 
examination report revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
50
LEFT
15
25
20
15
35

Speech audiometry revealed speech recognition ability of 100 
percent in both the veteran's right and left ears.  The 
diagnosis was normal hearing from 250-3000 Hz with a mild to 
moderate, hearing loss from 4000-8000 Hz, bilaterally.

Based on the VA audiological examination completed in January 
2007, although right ear hearing loss is demonstrated for VA 
purposes, the evidence fails to establish that the veteran 
currently has a left ear hearing loss.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records show that the 
veteran complained of decreased hearing in November 1968.  No 
further complaints with respect to his hearing were noted 
throughout the rest of his active duty service.  

Upon audiological examination in February 1969, just prior to 
his separation from service, no degree of medically 
recognized hearing loss was noted as set forth under Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  

Although the Board acknowledges that he sought treatment for 
decreased hearing on one occasion during service, based on 
the separation examination, a chronic hearing loss disorder 
was not incurred in service. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current hearing problem is causally related to 
active service, for the reasons discussed below.

Following service, the veteran was given an audiological 
examination in September 1970 in conjunction with a service 
connection claim filed with the VA for bilateral chronic 
otitis externa. Upon examination, the examiner noted that the 
veteran "greatly exaggerates hearing thresholds for both 
ears. Pure tone and speech scores are completely inconsistent 
. . . (the veteran) has no difficulty understanding normal 
levels of conversational speech."  At that time, he was 
diagnosed with hearing within normal limits, bilaterally. 

Another audiological examination completed in July 1975, in 
conjunction with an increased rating claim for his service-
connected bilateral chronic otitis externa, reflected a 
diagnosis of normal hearing except for a mild drop at 4000K 
in his right ear.  Pure tone thresholds obtained at that time 
did not meet the auditory threshold requirements for a 
hearing loss disability for VA compensation purposes.

Following the July 1975 audiological examination, the medical 
evidence does not demonstrate any complaints or treatment of 
hearing loss referable to either ear until January 2007, the 
date of the VA examination. 

The Board acknowledges that the veteran is competent to give 
evidence about the symptoms he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

However, in the present case, continuity of symptomatology is 
not established.   Although, the veteran indicated at his 
January 2007 VA examination that his hearing problems began 
in 1967 and became worse in 1968,  he directly contradicted 
this contention at a December 2006 VA examination completed 
in conjunction with an increased rating claim for bilateral 
chronic otitis externa.  

At the December 2006 examination, when asked to describe the 
history of his hearing loss, tinnitus, vertigo etc., the 
veteran indicated that he did not have hearing loss.  
Further, a September 2006 primary care follow up treatment 
note indicated that he had no subjective complaints of 
hearing loss.

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for hearing 
loss following active duty discharge and finds that his more 
current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the veteran's currently-diagnosed 
right ear hearing loss is causally related to active service.  
Specifically, no medical professional has established a 
relationship between the veteran's current hearing loss and 
active duty.  

The Board has also considered the statements of the veteran 
asserting a relationship between his currently-diagnosed 
hearing loss and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright, 2 Vet. App. at 25 (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony). 

In sum, the Board acknowledges that the veteran has a 
currently-diagnosed right ear hearing loss disorder for VA 
purposes.  However, given the lack of a chronic hearing 
disorder noted in service, the absence of identified 
symptomatology for several decades after discharge, and no 
medical nexus between the veteran's current complaints and 
active duty, the Board finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the claim, the Board is unable to 
grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Next, a specific VA medical examination pertinent to the 
issue on appeal was obtained in January 2007.
Moreover, given the absence of current hearing loss in the 
left ear, no in-service evidence of chronic manifestations of 
right ear hearing loss, no evidence of the disorder for many 
years after separation, and no competent evidence of a nexus 
between service and the veteran's claim, a remand for a VA 
medical nexus opinion would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


